DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statements filed 1/13/2020 and 2/24/2020 have been considered and are included in the file.
Claim Objections
Claims 27, 30, 34, and 44 are objected to because of the following informalities:  
Claim 27, line 10, claim 30, lines 3 and 5-6, claim 33, lines 1-3, claim 38, line 1, claim 39, line 2, claim 40, line 1, “pressure actuated” should be changed to –pressure-actuated-.
Claim 27, line 8, “barrel of the teat cup” should be changed to -barrel portion of the teat cup-.
Claim 30, line 5, “allow milk” should be changed to –allow the milk-.
Claims 34 and 35, line 3, “barrel, and discharge passageway” should be changed to -barrel portion, and the discharge passageway-.
Claim 44, line 1, “the valve systems are” should be changed to -each valve system is-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sufficient pressure difference" in claims 27, 30, and 36 is a relative term which render the claims indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite because it is unclear what the value is in order for the pressure difference to be sufficient.
Claim 30 recites “sufficient pressure difference across it” in lines 4-5. It is unclear which valve “it” is referring to in this limitation. Is it the first pressure-actuated valve or the second pressure-actuated valve? For examination purposes the limitation will be read as sufficient pressure difference across the second pressure-actuated valve. 
Claim 31 recites the limitation "the portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites “a sufficient pressure difference” in lines 2-3. It is unclear is this is the same sufficient pressure difference as in claim 27, or a separate, distinct limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
Claim 42 recites the limitation "the milking cycle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the first and second pressure-actuated valves" in line 5.  There is insufficient antecedent basis for this limitation in the claim since the second pressure-actuated valve is not presented in claim 27.
Claims 28, 29, 32-35, 37-41, and 43-47 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 34, 36, 37, 44, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfa-Laval (GB 1451995).
Regarding claim 27, Alfa-Laval discloses a milking cluster (Fig. 1) for milking an animal, the milking cluster comprising a plurality of teat cups connected to a clawpiece (page 1, lines 53-56), each teat cup comprising a head, a discharge passageway for discharge of milk from the teat cup, and a barrel portion between the head and the discharge passageway (page 1, lines 78-84), the head and barrel portion for receiving a teat of an animal to be milked (page 1, lines 78-84), wherein the clawpiece comprises a plurality of milk inlets that are connected to the plurality of teat cups via respective milk tubes (page 1, lines 78-84), wherein the plurality of milk inlets discharge into a clawbowl of the clawpiece (Fig. 1), wherein each discharge passageway, milk tube, and corresponding milk inlet collectively form a milk flow passageway beginning at the barrel of the teat cup and ending at the clawbowl (Fig. 1), wherein a valve system is present within each milk flow passageway (valve system with flap (4); Fig. 1; page 2, lines 29-33), each valve system comprising a first pressure actuated valve which opens in response to a sufficient pressure difference across it along the milk flow passageway, to allow milk to flow through the first pressure actuated valve and along the milk flow passageway (valve system with flap (4); Fig. 1; page 2, lines 29-33).  
Regarding claim 34, Alfa-Laval discloses wherein: each teat cup comprises a pulsation cavity between a shell of the teat cup and a liner of the teat cup, the liner forming the head, barrel, and discharge passageway of the teat cup (page 1, lines 78-89), the first pressure-actuated valve is rated to open during a milking phase in which a first pressure is applied to the pulsation cavity to expand the liner and allow milk to flow from the teat of the animal (page 1, lines 78-89), and the first pressure-actuated valve is rated to close during a rate phase in which a second pressure higher than the first pressure is applied to the pulsation cavity to collapse the liner against the teat of the animal (page 1, lines 78-89). 
Regarding claim 36, Alfa-Laval discloses wherein the first pressure-actuated valve is a bidirectional valve that opens to allow flow in whichever direction a sufficient pressure difference is created across the first pressure-actuated valve (page 1, lines 56-61).  
Regarding claim 37, Alfa-Laval discloses wherein the first pressure-actuated valve is a cross-slit valve or a non-return valve (page 1, lines 53-65). 
Regarding claim 44, Alfa-Laval discloses wherein the valve systems are located: inside the milk inlets of the clawpiece, inside the milk tubes, or inside the discharge passageways of the teat cups (milk tubes, page 1, lines 53-65).
Regarding claim 47, Alfa-Laval discloses a method of milking an animal using the milking cluster of claim 27 (see claim 27 section above), the method comprising applying the teat cups to teats of an animal and milking the animal during a milking cycle, the milking cycle comprising alternating between milking and rest phases for each teat cup, wherein the first pressure-actuated valve of each teat cup opens during the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 29, 41, 43, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Alfa-Laval (GB 1451995) in view of Duke et al. (WO 2007/031783).
Regarding claim 28, Alfa-Lavel does not explicitly disclose wherein each teat cup further comprises a nozzle for injection of treatment fluid into the teat cup. 
Duke et al. teaches each teat cup (Fig. 1) further comprises a nozzle (24) for injection of treatment fluid into the teat cup (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milking cluster of Alfa-Laval with a nozzle in the teat cup as taught by Duke et al. in order to alleviate the risk of dirt or disinfectant lodging in the nozzle or delivery tube when the teat cup is treated (Duke et al.: abstract).
Regarding claim 29, Alfa-Laval as modified by Duke et al. teaches (references to Duke et al.) wherein: the nozzle (24) of each teat cup (Fig. 1) is located in the head (7) of the teat cup, and the nozzle is configured to inject the treatment fluid in a direction into the barrel of the teat cup and towards the discharge passageway (12). 
Regarding claim 41, Alfa-Laval is silent as to further comprising a fluid distributor mounted on the clawpiece. 
Duke et al. teaches a milking cluster further comprising a fluid distributor mounted on the clawpiece (page 1, lines 24-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milking cluster of Alfa-Laval to include a fluid distributor as taught by Duke et al. in order to help with the distribution of the pneumatic pulses (Duke et al.: page 1, lines 24-26).  	 
Regarding claim 43, Alfa-Laval as modified by Duke et al. teaches (references to Duke et al.) further comprising a fluid distributor mounted on the clawpiece, wherein the 
Regarding claim 45, Alfa-Laval as modified by Duke et al. teaches (references to Duke et al.) milking equipment comprising: the milking cluster of claim 27 (see claim 27 section above); and stall control equipment configured to send treatment fluid to the nozzles of the teat cups to treat the teats of the animal once a milking cycle has been completed, and subsequently send flushing fluid to the flush inlets once the treating of the teats of the animal with the treatment fluid has been completed (page 8, line 11-page 9, line 7).  
Regarding claim 46, Alfa-Laval as modified by Duke et al. teaches (references to Duke et al.) wherein the stall control equipment comprises a milk flow meter that is connected to the clawbowl via a further mike tube, and the milk flow meter is configured to shut off a vacuum to the further milk tube when a flow of milk falls below a threshold value (page 8, lines 19-23).  
Claims 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Alfa-Laval (GB 1451995) in view of Winsor (US 2014/0228776).
Regarding claim 30, Alfa-Laval is silent as to wherein: each valve system further comprises a second pressure-actuated valve connected in series with the first pressure actuated valve, and the second pressure-actuated valve opens in response to a sufficient pressure difference across it along the milk flow passageway, to allow milk to flow through the second pressure actuated valve and along the milk flow passageway. 
Winsor teaches a second pressure-actuated valve connected in series with the first pressure actuated valve, and the second pressure-actuated valve opens in 
Regarding claim 35, Alfa-Laval as modified by Winsor teaches wherein: each teat cup comprises a pulsation cavity between a shell of the teat cup and a liner of the teat cup, the liner forming the head, barrel, and discharge passageway of the teat cup (Alfa-Laval: page 1, lines 78-89), the first pressure-actuated valve is rated to open during a milking phase in which a first pressure is applied to the pulsation cavity to expand the liner and allow milk to flow from the teat of the animal (Alfa-Laval: page 1, lines 78-89), the first pressure-actuated valve is rated to close during a rest phase in which a second pressure higher than the first pressure is applied to the pulsation cavity to collapse the liner against the teat of the animal (Alfa-Laval: page 1, lines 78-89), and the second pressure-actuated valve is rated to open during the milking phase and close during the rest phase (Winsor: paragraph [0057], opening and closing phases). 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Alfa-Laval (GB 1451995) in view of Winsor (US 2014/0228776) and further in view of OSHA (https://www.osha.gov/laws-regs/federalregister/2015-05-04, May 2015).
Regarding claim 31, Alfa-Laval as modified by Winsor does not explicitly disclose wherein each valve system further comprises both a flush inlet and a flush outlet to the 
OSHA teaches a valve system that further comprises both a flush inlet and a flush outlet to the passageway, the flush inlet and flush outlet located intermediate of the first and second pressure actuated valves of the valve system, the flush inlet and flush outlet for flushing the portion of the passageway that is between the first and second pressure-actuated valves (definition of double block and bleed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milking cluster of Alfa-Laval modified by Winsor with a double block and bleed system as taught by OSHA in order to isolate a section of a passageway for cleaning/flushing purposes.   
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Alfa-Laval (GB 1451995) in view of Winsor (US 2014/0228776) and OSHA (https://www.osha.gov/laws-regs/federalregister/2015-05-04, May 2015), and further in view of Van Wenum (WO 2014/193223).
Regarding claim 32, Alfa-Laval as modified by Winsor and OSHA is silent as to wherein: each flush outlet comprises a non-return valve that prevents ingress of fluid or dirt into the corresponding milk flow passageway via the flush outlet, and the non-return valve of the flush outlet is optionally either a duck bill valve or an umbrella valve.
Van Wenum teaches a non-return valve that prevents ingress of fluid or dirt into the corresponding milk flow passageway via the flush outlet, and the non-return valve of . 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Alfa-Laval (GB 1451995) in view of Happel (EP 0522497, machine translation attached).
Regarding claim 38, Alfa-Laval does not explicitly state wherein the first pressure actuated valve requires a pressure difference of at least 1 KPa across it to open, more preferably a pressure difference of at least 2 KPa across it to open. 
Happel teaches a pressure difference of 5-15 kPa across the valve to open (paragraph [0004] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting of the first pressure actuated valve of Alfa-Laval to a range that is at least 2 KPa as taught by Happel in order to provide a significant pressure difference in order to avoid incidental pressure losses/gains making the valve erratic.  
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Alfa-Laval (GB 1451995) in view of Petterson et al. (WO 0133947A1).
Regarding claim 39, Alfa-Laval does not explicitly state wherein each milk flow passageway further comprises an air inlet upstream of the milk flow from the first pressure actuated valve.
Petterson et al. teaches each milk flow passageway further comprises an air inlet upstream of the milk flow from the first pressure actuated valve (page 9, lines 1-14). It . 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Alfa-Laval (GB 1451995) in view of Torgerson (US 2702526).
Regarding claim 40, Alfa-Laval is silent as to wherein the first pressure actuated valve requires a higher pressure differential to initially open it than a pressure differential required to maintain it open.
Torgerson teaches the first pressure actuated valve requires a higher pressure differential to initially open it than a pressure differential required to maintain it open (col. 2, lines 23-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milking cluster of Alfa-Laval to require a higher pressure differential to open versus to maintain it open as taught by Torgerson in order to allow the amount of flow through at once versus having the valve open and close as the change in pressure is adjusted.  
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Alfa-Laval (GB 1451995) in view of Winsor (US 2014/0228776) and OSHA (https://www.osha.gov/laws-regs/federalregister/2015-05-04, May 2015) and further in view of Duke et al. (WO 2007/031783).
Regarding claim 42, Alfa-Laval as modified by Winsor and OSHA is silent as to further comprising a fluid distributor mounted on the clawpiece, wherein the fluid 
Duke et al. teaches further comprising a fluid distributor mounted on the clawpiece, wherein the fluid distributor comprises outlets that are connected to the flush inlets via flush tubes, for supplying flushing fluid to the flush inlets once the milking cycle has completed (page 1, line 24 – page 2, line 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milking cluster of Alfa-Laval modified by Winsor and OSHA to include a fluid distributor as taught by Duke et al. in order to help with the distribution of the pneumatic pulses (Duke et al.: page 1, line 24 – page 2, line 16). 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Alfa-Laval (GB 1451995) in view of Duke et al. (WO 2007/031783) and further in view of Torgerson et al. (US 2012/0017836).
Regarding claim 48, Alfa-Laval teaches a method of milking an animal using the milking cluster of claim 27 (see claim 27 section above), the method comprising applying the teat cups to teats of an animal, milking the animal during a milking cycle. 
Alfa-Laval is silent as to injecting treatment fluid into the teat cups to treat the teats of the animal once the milking cycle has been completed, and injecting flushing fluid into the flush inlets to flush the portion of the milk flow passageway between the first and second pressure-actuated valves once the treating of the teats of the animal with the treatment fluid has been completed.
Duke et al. teaches injecting treatment fluid into the teat cups (Fig. 1) to treat the teats of the animal once the milking cycle has been completed. It would have been 
Torgerson et al. teaches injecting flushing fluid into the flush inlets to flush the portion of the milk flow passageway between the first and second pressure-actuated valves once the treating of the teats of the animal with the treatment fluid has been completed (paragraphs [0036] and [0190]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Alfa-Laval modified by Duke et al. to include a flushing of a section between the first pressure-actuated valve and a second pressure-actuated valve as taught by Torgerson et al. in order to use a block-bleed-block configuration to clean out a section of a passageway (Torgerson et al.: paragraphs [0036] and [0190]). 
Allowable Subject Matter
Claim 33 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following statement of reasons for the indication of allowable subject matter: Although the references of record show some features similar to those of Applicant’s milking cluster, the prior art fails to teach or make obvious the invention of claim 33. 
Regarding claim 33, Alfa-Laval as modified by Winsor fails to disclose the first pressure-actuated valve, of a valve system, rated to open at a lower pressure 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure 
CARDEA GmbH & Co. (DE 202011108965) teaches check valves in series. Duke (US 2017/0014837) teaches teat cup with nozzle means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643